DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuoka (prev. presented US Patent 6332826) in view of WO 00/48787 of Bowman et al., hereinafter Bowman and US Patent Application Publication 2010/0120334 of Crocco et al., hereinafter Crocco.
Regarding claim 1, Katsuoka teaches a polishing module (abstract), comprising: 
a first polishing processing region (region enclosed by box 10a in Fig 1,9) a second polishing processing region (region enclosed by box 10b Fig 1,9); a polishing station disposed in each of the first polishing processing region and the second polishing processing region (Fig 1, shown as the structures in box 10a,b respectively), the polishing station comprising a polishing platen (38 Fig 1), wherein the polishing platen is rotatable about a platen axis (col 5, ln 35-55); a carrier loading station disposed in the processing region (30 Fig 1-2, col 5, ln 20-35); and a carrier support module (36 Fig 2) disposed in the processing region (36 Fig 1), the carrier support module comprising a carrier platform (swing arm 52 Fig 2 and col 5, ln 20-45) having a first substrate carrier and a second substrate carrier suspended therefrom (32 and 34 Fig 2,  col 5, ln 20-45), wherein the carrier platform is rotatable or pivotable about a platform axis to swing the first and second substrate carriers between either a first processing mode or a second processing mode (col 5, ln 20-55 and Fig 8A-B and col 7, ln 30-60), in the first processing mode the first substrate carrier is positioned over the carrier loading station to allow for substrate loading and unloading thereinto and therefrom (col 5, ln 20-55 and Fig 8A-B and col 7, ln 30-60), and the second substrate carrier is concurrently positioned over the polishing platen to allow for substrate polishing thereon (col 5, ln 20-55 and Fig 8A-B and col 7, ln 30-60), and in the second processing mode the second substrate carrier is positioned over the carrier loading station to allow for substrate loading and unloading thereinto (col 5, ln 20-55 and Fig 8A-B and col 7, ln 30-60), and the first substrate carrier is concurrently positioned over the polishing platen to allow for substrate polishing thereon (col 5, ln 20-55 and Fig 8A-B and col 7, ln 30-60). Katsuoka fails to teach the polishing system is a modular polishing system with a modular frame defining  each polishing processing region and fails to teach the plurality of panels vertically disposed between adjacent corners of the modular frames to enclose and isolate the first and second polishing processing regions. In the same field of endeavor of chemical mechanical polishing apparatuses (abstract), Bowman teaches a modular polishing apparatus (abstract) in which each module is encompassed by a frame and walls between each polishing platen to provide an enclosure and isolation (station) (p7, ln 5-35). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Katsuoka to include the modules or processing regions being defined by modular frames because Bowman teaches this is a functional alternative for defining the regions and supporting the structures of the apparatus while allowing for duplication of the machines and easier adaptation to the  production needs and facility space (p16, ln 7-20 and p28, ln 24-30). Katsuoka in view of Bowman teaches modular frames with corners and walls but fails to explicitly teach panels between the frame corners. In the same field of endeavor of polishing apparatuses ([0002], [0011]), Crocco teaches that enclosure of the polishing platen is known to be formed by panels mounted on a frame [0024]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Katsuoka in view of Bowman to include the walls are formed of panels mounted on a frame to form the enclosed polishing regions. Regarding specifically between adjacent corners, both Katsuoka and Bowman teach rectangular processing regions where the walls are vertically between adjacent corners. Any mounting to diagonal corners would interfere with the movement of the processing tool within the region. 
Regarding claim 6, Katsuoka teaches the carrier loading station (30) is also a metrology station (col 8, ln 50-65) and teaches a buffing station (42 Fig 1) associated with the loading station (30 Fig 1).
Regarding claim 7, Bowman teaches the modular frame includes overhead supports (51 Fig 11) for supporting structures of the apparatus including the wafer carrier (56 Fig 11) (p24, ln 30-35) (see also Fig 1 and 3). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to further modify Katsuoka to include the frame includes overhead supports supporting the wafer carriers of the apparatus. Additionally regarding the attachment point of the support for the carrier platform, this represents a mere rearrangement of parts to support the platform from above rather than below as demonstrated by Katsuoka. Mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Regarding claim 8, Bowman teaches the modular frame includes a horizontal base (Fig 1, 3-5, and 11, shown as unnumbered surface supporting the platens) for supporting structures of the apparatus. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to further modify Katsuoka to include the frame includes a horizontal base capable of supporting structures of the apparatus because Bowman teaches this as part of the modular frame. Regarding the attachment point of the carrier platform, it would have been obvious to support it from below by the base in a manner similar to the support of Katsuoka which is a support from below (fig 2). Additionally regarding the attachment point of the support for the carrier platform, this represents a mere rearrangement of parts to support the platform from below as demonstrated by Katsuoka rather than from above as demonstrated by Bowman. Mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuoka in view of Bowman and Crocco as applied to claim 1 above, and further in view of Nobata (prev. presented US 2003/0051995).
Regarding claim 2, Katsuoka in view of Bowman and Crocco fails to teach the claimed limitations regarding the slit shaped opening. In the same field of endeavor of wet processing apparatuses (abstract), Nobata teaches that a framed processing region includes panels (referred to as partitions, see 108b Fig 1 and [0023]) from corner to corner of the frame and having a slit shaped opening through which a substrate is transferred [0023] (Fig 2, see opening in 108b). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Katsuoka in view of Bowman and Crocco to include the panels to partition the processing region because Nobata teaches this allows for partitioning the processing regions of the apparatus into separate portions and allows the substrate to be transferred though the partitions for processing at each station [0023]. Note that the combination as applied has already designated the processing regions with panels separating the polishing stations in the apparatus.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuoka in view of Bowman and Crocco as applied to claim 1 above, and further in view of US Patent Application Publication 2016/0114457 of Leong et al., hereinafter Leong.
Regarding claim 2, Katsuoka in view of Bowman and Crocco fails to teach the claimed limitations regarding the spacing between the platform axis and platen axis and the swing radius of the carrier head. In the same field of endeavor of polishing processing apparatuses (abstract), Leong teaches an arm (330 Fig 3a) for swinging between a loading station (336 Fig 3a) and a polishing station (324a,b,c Fig 3a) and teaches that the polishing arm is configured to be extended and contracted [0021] and including to have the center of the wafer over the center of the polishing pad [0022]. At a point at which the center of the wafer is about the center of the polishing pad, the swing radius of the arm is about equal to the distance between the axis of rotation of the pad (center of the pad) and the axis of the rotation of the swing arm, that is the ratio is about 1. Additionally, the extension and contraction allows for the adjustment of this ratio without altering the apparatus. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to have the first distance be not more than 1.25 times the swing radius of the carrier head.
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuoka in view of Bowman, Crocco, and Leong as applied to claim 3 above, and further in view of Yilmaz (prev. presented US 2009/025857).
Regarding claim 4, the combination remains as applied to claim 3 from which claim 4 depends. Katsuoka teaches the first and second substrate carriers (32 and 34) are suspended from the carrier platform using corresponding shafts (shown not numbered as shafts connecting 32 and 34 to 52, Fig 2) and teaches actuators coupled to the shafts (drive motors 56 Fig 2), but fails to teach these are sweep actuators configured to oscillate the shafts between first positions and  second positions that are radially outward from first positions. Further, Leong teaches extension and contraction of the carrier head but fails to teach the mechanism for the movement. In the same field of endeavor of polishing apparatuses (abstract), Yilmaz teaches that carrier heads may be oscillated by a sweeping actuator (1752b Fig 17) to sweep the head radially [0175] and that the sweeping motion improves uniformity [0086]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the carrier heads of Katsuoka and the actuators for these carrier heads to include sweeping actuators because Yilmaz teaches this is a functional alternative for the same purpose of moving the carrier head and allows for improved uniformity.
Regarding claim 5, the swing radius of claim 3 is determined when the carrier shafts are in the first position. Note that as explained above, the extent of oscillation is adjustable without modifying the apparatus function.
Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsuoka in view of Bowman and Crocco as applied to claim 1 above, and further in view of Schauer (prev. presented US 2013/0237129).
Regarding claim 9 and 10, the combination remains as applied to claim 1 above. Katsuoka teaches a first and a second carrier head (32,34 Fig 2) and teaches the apparatus is operated such that one substrate is polished and concurrently unloading a substrate from the second carrier head and loading a new substrate to be polished (col 7, ln 30 to col 8, ln 20). Katsuoka teaches the top rings are programmed (col 8, ln 5-10) but fails to teach a controller and a controller configured to control the apparatus to perform these steps. Katsuoka also fails to teach computer readable medium with a program having the instructions to perform these steps including repeating them. Schauer further teaches a controller (80 Fig 1 and [0032]) for controlling the operation of the polishing system and including a computer to implement non-transient computer readable media to perform operations steps [0032]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Katsuoka to include a controller configured to perform the operation steps because Katsuoka teaches performing the operation steps and Schauer teaches it is known to control a polishing apparatus operation using a controller configured to send commands to control the operation of the apparatus and because such a combination provides automated control of the apparatus which reduces human error and reduces the cost of operation. As Schauer has taught the controller includes a computer and computer readable media having  a program (instructions) to perform process steps [0032]. The repetition including a new substrate as recited in claim 10 represents continued operation of the process of Katsuoka.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6, 9, 12-16, 21-22 of copending Application No. 16/851012 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-6, 9, 12-16, and 21-22 of 16/851012 include all the limitations of instant claim 1-10. Also note that applicant has elected the same species as the elected species of the instant application and has indicated the withdrawn claims are directed to the other species. If a rejoinder occurs later in prosecution, the double patenting may extend to the withdrawn claims if appropriate. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 and 25-26 of copending Application No. 17/076315 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1-7 and 25-26 of 17/076315 include all the limitations of instant claim 1-0. Also note that applicant has elected the same species as the elected species of the instant application and has indicated the withdrawn claims are directed to the other species. If a rejoinder occurs later in prosecution, the double patenting may extend to the withdrawn claims if appropriate. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 07/27/2022, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant’s amendments have addressed the previously applied rejections under 35 USC 112(b) (reply p9). Regarding the prior art rejections (reply p10-11), the amendments to claim 1 necessitated a new search of the art which identified the newly presented references Bowman and Crocco which teach the claimed amendments regarding the frame and panels. Therefore, claim 1 is not in condition for allowance due to the new rejection necessitated by the amendment. The arguments regarding dependent claims (reply p11) rely on the alleged failing of the art to teach the amended limitations of claim 1 which have been addressed above. 
Regarding the double patenting rejection (reply p11-12), the claims of the copending applications were amended to also recite the vertical panels, therefore, the rejection has been maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0220863 teaches  a high through put polishing apparatus with multiple polishing stations for simultaneous polishing (abstract and Fig 2-3).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /MARGARET D KLUNK/ Examiner, Art Unit 1716   
                                                                                                                                                                                                                                                                                                                                                                                             /KARLA A MOORE/Primary Examiner, Art Unit 1716